Name: Council Regulation (EEC) No 3541/85 of 12 December 1985 on the classification of goods under subheading 27.03 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  energy policy
 Date Published: nan

 Avis juridique important|31985R3541Council Regulation (EEC) No 3541/85 of 12 December 1985 on the classification of goods under subheading 27.03 A of the Common Customs Tariff Official Journal L 338 , 17/12/1985 P. 0001 - 0001 Finnish special edition: Chapter 2 Volume 4 P. 0073 Spanish special edition: Chapter 02 Volume 15 P. 0111 Swedish special edition: Chapter 2 Volume 4 P. 0073 Portuguese special edition Chapter 02 Volume 15 P. 0111 *****COUNCIL REGULATION (EEC) No 3541/85 of 12 December 1985 on the classification of goods under subheading 27.03 A of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by Regulation (EEC) No 2055/84 (2), and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions must be laid down concerning the tariff classification of mixtures of peat (containing not less than 75 % turf by weight) and other substances such as lime, sand, rotted leaf mould, marl, farmyard manure and small quantities of other fertilizers, with a total content of potassium (calculated as K2O), nitrogen, phosphorus (calculated as P2O5) not exceeding 3 % by weight; Whereas heading No 27.03 of the Common Customs Tariff refers to peat (including peat litter), whether or not agglomerated; whereas fertilizers other than those set out under headings No 31.01 to No 31.04 are referred to under heading No 31.05; Whereas the goods in question, by virtue of their characteristics, cannot be regarded as goods falling within heading No 31.05; Whereas the goods in question have the essential character of peat falling within heading No 27.03 and must therefore be classified under subheading No 27.03 A of that heading; Whereas, since the Committee on Common Customs Tariff Nomenclature has not given its assent, the Commission is unable to adopt the provisions it had envisaged on the matter under the procedure provided for in Article 3 of the Regulation (EEC) No 97/69, HAS ADOPTED THIS REGULATION: Article 1 Mixtures of peat (containing not less than 75 % turf by weight) and other substances such as farmyard manure, lime, sand, rotted leaf mould, marl, and small quantities of other fertilizers, with a total content of potassium (calculated as K2O), nitrogen, phosphorus (calculated as P2I5) not exceeding 3 % by weight, shall be classified in the Common Customs Tariff under the following subheading: 27.03 Peat (including peat litter), whether or not agglomerated: A. Peat Article 2 This Regulation shall enter into force on the 21st day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1985. For the Council The President R. GOEBBELS (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 191, 19. 7. 1984, p. 1.